Case 1:21-cv-00015-HYJ-RSK ECF No. 6, PageID.23 Filed 02/08/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

 JONATHAN SMITH, individually and on behalf of                      CLASS ACTION
 all others similarly situated,
                                                                 Case No. 1:21-cv-00015
       Plaintiff,
                                                               JURY TRIAL DEMANDED
 vs.

 BUSINESS SOLUTIONS, LLC d/b/a AD.IQ, a
 Delaware Limited Liability Company,

   Defendant.
 ______________________________________/

                                   NOTICE OF SETTLEMENT

           Plaintiff, Jonathan Smith, by and through undersigned counsel, hereby gives notice that

the parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing

a notice of dismissal within twenty-one (21) days.


Date: February 8, 2021

Respectfully Submitted,

Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299
Case 1:21-cv-00015-HYJ-RSK ECF No. 6, PageID.24 Filed 02/08/21 Page 2 of 2




Counsel for Plaintiff and the Class




                                      CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                              SHAMIS & GENTILE, P.A.
                                              14 NE 1st Ave., Suite 705
                                              Miami, FL 33132
                                              Telephone (305) 479-2299
                                              Facsimile (786) 623-0915
                                              Email: efilings@shamisgentile.com

                                        By:    /s/ Andrew J. Shamis
                                               Andrew J. Shamis, Esq.
                                               Florida Bar # 101754

                                               Counsel for Plaintiff and the Class
